Citation Nr: 9908455	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
hemorrhoids.

2. Entitlement to an increased (compensable) rating for 
tinnitus.

3. Entitlement to an increased (compensable) rating for left 
ear hearing loss, status post stapedectomy.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

The Board notes that the Notice of Disagreement dated in July 
1995 addressed four issues: increased (compensable) ratings 
for hemorrhoidectomy, tinnitus, hearing loss of the left ear 
and urticaria.  A VA Form 9 dated in February 1996 addressed 
four issues, but not the same four issues: increased 
(compensable) ratings for hemorrhoidectomy, tinnitus, hearing 
loss of the left ear and sinusitis.  The Board finds that 
three issues have been perfected for appeal: entitlement to 
increased (compensable) ratings for hemorrhoids, tinnitus and 
hearing loss of the left ear.

A Statement of the Case was never issued with regard to the 
issue of an increased rating for urticaria.  The issuance of 
an SOC necessarily precedes the filing of a substantive 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also 38 C.F.R. § 20.200.  As no SOC regarding entitlement to 
an increased (compensable) rating for urticaria has ever been 
issued, the veteran did not have the opportunity to perfect 
an appeal as to this matter.  Therefore, this matter is 
referred to the RO so that a Statement of the Case addressing 
this issue can be sent to the veteran.  The veteran should be 
advised that he has 60 days from the date of mailing of the 
Statement of the Case to file a substantive appeal, if he so 
desires.  See 38 C.F.R. § 20.302 (b) (1998).

Pursuant to 38 U.S.C.A. § 7105 (a) (West 1991), appellate 
review is initiated by a Notice of Disagreement and completed 
by a substantive appeal.  There is no evidence of record 
which reflects that the veteran timely filed a Notice of 
Disagreement with regard to the RO's denial of service 
connection for sinusitis.  Therefore, although this issue was 
addressed by the RO in the August 1995 Statement of the Case 
and the veteran's substantive appeal filed in February 1996, 
such does not serve to perfect an appeal as to the issue of 
service connection for sinusitis because the process of 
appellate review cannot begin until such time as a Notice of 
Disagreement is filed.  See 38 U.S.C.A. § 7105 (b) (West 
1991); 38 C.F.R. §§ 20.201, 20.302 (1998).  

Although 38 C.F.R. § 19.35 (1998) provides that certification 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue, the 
Board notes that the VA Form 8 dated in February 1999 did not 
certify the issue of increased rating for sinusitis for 
appeal, and the veteran's representative also did not include 
that issue on the most recent VA Form 646 dated in January 
1999.

Based on the foregoing, the issue of entitlement to an 
increased rating for sinusitis is not presently before the 
Board.


FINDINGS OF FACT

1. The veteran's hemorrhoids are manifested by slight 
discomfort and bleeding which occurs approximately once a 
month.

2. The veteran's tinnitus is manifested in the left ear and 
has occurred intermittently since service.

3. On a VA audiology examination in June 1998, the reported 
average pure tone threshold at the pertinent frequencies 
was 38 in the left ear; speech recognition was 96 percent 
in the left ear.

CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation of the veteran's 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R.§  4.114, Diagnostic Code 7336 (1998).

2. The criteria for a compensable evaluation for tinnitus 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).

3. The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321; 4.85 - 4.87, Diagnostic Code 
6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased (compensable) rating for 
hemorrhoids, tinnitus and left ear hearing loss.  In the 
interest of clarity, the Board will first discuss the 
relevant law, VA regulations and decisions of the United 
States Court of Appeals for Veterans Claims.  Thereafter, 
each condition will be separately addressed in the various 
subsections below.

Initially, the Board notes that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Therefore, VA has a duty to assist the 
veteran with the development of evidence to support his 
claim.  38 U.S.C.A. § 5107(a).  In this regard, the Board is 
satisfied that all relevant facts have been developed and the 
duty to assist the veteran has been fulfilled.

Law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 


Entitlement to an increased (compensable) disability rating 
for hemorrhoids.

Factual Background

The veteran's service medical records are associated with his 
claims folder.  In the report of his retirement physical in 
January 1994, the veteran reported that he underwent a 
hemorrhoidectomy in 1983.  Physical examination did not 
detect the presence of hemorrhoids.  The veteran separated 
from service in July 1994.  In September 1994, he underwent a 
VA examination.  He reported that he began to have rectal 
pain and bleeding in 1980 after doing a large amount of heavy 
lifting.  He said that he underwent a hemorrhoidectomy in 
1982 and was asymptomatic for two years, after which he began 
to have recurrent difficulty with pain and rectal bleeding.  
Physical examination revealed hemorrhoids classified by the 
examiner as "grade 1."  Sphincter tone was normal.  There 
was no abnormality in the wall of the bowel.  Occult blood 
study was positive.  A radiographic report of an air contrast 
barium enema was normal.  The diagnosis was hemorrhoids with 
recurrent bouts of pain and rectal bleeding every six months 
or more often.

The veteran underwent another VA examination in June 1998.  
The history provided by the veteran was consistent with the 
history reflected in the September 1994 VA examination.  The 
veteran noted that his last barium enema in 1996 by a 
civilian gastroenterologist was negative.  He reported that 
he continued to have bleeding about once a month.  He also 
indicated that he had relatively little discomfort from the 
recurrence of his hemorrhoids.  Physical examination showed 
hemorrhoids, grade 1.  Sphincter tone was normal.  There was 
no abnormality in the wall of the bowel.  Occult blood study 
was negative.  The diagnosis was hemorrhoids, grade 1, mildly 
symptomatic, controlled with medical management.

Analysis

The schedular criteria call for a noncompensable disability 
rating for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue.  A 
20 percent disability is called for in cases involving 
persistent bleeding and with secondary anemia, or with 
fissures.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114 
Diagnostic Code 7336 (1998).

The Board observes that the words mild" and "moderate" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (1998).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

After a review of the evidence of record, the Board finds 
that the veteran's disability warrants a noncompensable 
rating.  The June 1998 VA examiner characterized the 
veteran's hemorrhoids as mildly symptomatic.  As stated 
above, words such as "mild" are not dispositive of an 
issue; however, the evidence supports such a characterization 
in this case.  The veteran, himself, commented at the June 
1998 VA examination that he had relatively little discomfort 
from the recurrence of his hemorrhoids.  Physical examination 
in January 1994 and June 1998 both showed grade 1 
hemorrhoids.  There is no indication that the veteran has or 
had large or thrombotic irreducible hemorrhoids or excessive 
redundant tissue.  Therefore, a 10 percent disability rating 
for hemorrhoids is not warranted under the schedular 
criteria.

Entitlement to an increased (compensable) rating for 
tinnitus.

Factual Background

The service medical records are associated with the claims 
folder.  The veteran underwent a stapedectomy in May 1983.  
On the report of medical examination dated in January 1994, 
the veteran reported ringing in his left ear.

The veteran underwent a VA audio examination in September 
1994.  He reported some exposure to loud noise in service, 
including exposure to dental equipment, drills, and noise 
associated with military training.  He reported the presence 
of tinnitus, which he indicated began in approximately 1986.  
He reported that he does not notice the tinnitus unless he is 
in a quite room.  The tinnitus was noted to occur only in the 
left ear and was periodic in nature.

The veteran underwent a VA hearing loss examination in June 
1998.  He reported having been exposed to sudden gunfire 
within his barracks in 1990, which he said aggravated 
tinnitus he claimed began after his stapedectomy in 1983.  
The diagnosis was tinnitus.

Analysis

The veteran was granted service connection for tinnitus  in 
an April 1995 rating decision.    

The severity of tinnitus is evaluated pursuant to 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260.  A 10 percent evaluation is 
assigned when the tinnitus is persistent as a symptom of head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  The RO rated the disability as 
zero percent disabling because it was believed that the 
medical records showed that the veteran's tinnitus was 
episodic rather than constant.  

The determinative question in the case is whether the 
veteran's tinnitus is properly characterized as persistent.  
Webster's II New Riverside University Dictionary defines the 
word "persistent" as "insistently repetitive or 
continuous" or "enduring".  Webster's II New Riverside 
University Dictionary, 877 (1994).

While the veteran has stated that his tinnitus is 
intermittent in nature, the Board finds that this does not 
preclude a compensable rating, because the record clearly 
reflects that his tinnitus is repetitive and has endured for 
at least five years.  The Board does not believe that 
"persistent" is synonymous with "continuous".  The Board 
finds the veteran's tinnitus to be persistent and, as such, 
it warrants the assignment of a 10 percent disability rating.

Entitlement to an increased (compensable) rating for left ear 
hearing loss, status post stapedectomy.

Factual background

On the report of medical examination dated in January 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
30
20
35
30
45

On the authorized audiological evaluation in September 1994 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
20
15
35
        
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
average pure tone threshold in the left ear was 31 decibels.

On the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15
LEFT
20
20
40
35
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  The 
average pure tone threshold in the left ear was 38 decibels.

Analysis

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85 to 4.87.  
Current VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The veteran is service connected for his left ear hearing 
loss disability only.  Therefore, according to the 
regulations contained in 38 C.F.R. Part 4, any right ear 
hearing loss is not to be considered in the evaluation of the 
service-connected disability.  Hearing in the nonservice-
connected ear should be considered normal for the purposes of 
computing the veteran's service-connected disability rating.  
See VAOPGCPREC 32-97 (September 3, 1997).

The most recent VA audiological evaluation, in June 1998, 
reveals an average pure tone threshold of 38 decibels in the 
left ear, and a discrimination ability of 96 percent in the 
left ear.  Applying these values to the rating schedule 
results in a numeric designation of level I hearing in the 
left ear.  As the veteran's right ear hearing ability cannot 
be considered in the calculation of his disability evaluation 
for compensation purposes, it is considered to be normal, or 
level I.  The corresponding percentage evaluation is zero 
percent under DC 6100.

As noted above, the rating requires a mechanical application 
of the pure tone audiometry data to the schedular criteria, 
which at this time does not allow for an increased evaluation 
above the current noncompensible evaluation.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating.  See 
Gilbert, 1 Vet. App. 49, 54.  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to a compensable disability rating for 
hemorrhoids is denied.

An 10 percent disability rating  is granted for tinnitus, 
subject to the governing regulations applicable to the 
payment of monetary benefits.

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
   "Tinnitus is a ringing, buzzing noise in the ears.  Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)."  Kelly v. Brown, 7 Vet. App. 471, 473 (1995). 
- 11 -


- 1 -


